   Case 1:18-cv-08377-VM Document 43 Filed 10/21/19 Page 1 of 2


                                                                      USDC SDNY                               ,
                                                                      DOCUMENT                                /:
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                      ELECTRONICALLY FILED                 Ii
                                                                 . DOC #: _     _.;.-n1--1-,,-,--J....,~ 1··!
                                                                     DA1E FJU~O:--j-.......--..1-.,.!-.,,__
 LINDA A. LACEWELL, in her official                              ...- .. "" -·-·- ,.:r=:,--====:!:::.=d
 capacity as Acting Superintendent of the New                    ..
 York State Department of Financial Services,                     1     18-cv-8377

       Plaintiff,                                                ·'    Hon. Victor Marrero
             v.

 OFFICE OF THE COMPTROLLER OF
 THE CURRENCY and JOSEPH M. OTTING,
 in his official capacity as U.S. Comptroller
 of the Currency,

       Defendants.


                                                 FINAL JUDGMENT

       WHEREAS, on September 14, 2018, plaintiff the Superintendent of the New York State

Department of Financial Services ("DFS'') 1 commenced this action against defendants the Office

of the Comptroller of the Currency and Comptroller Joseph M. Otting (together, "OCC"),

challenging OCC's decision to accept applications for special-purpose national bank charters

from financial technology (or "fintech") companies, including fintech companies that do not

accept deposits;

       WHEREAS, on February 26, 2019, OCC moved to dismiss DFS's Complaint (ECF Nos.

20-22); on March 19, 2019, DFS opposed the motion to dismtss (ECF No. 25); and on March 26,

2019, OCC filed a reply brief in support of its motion (ECF No. 26);




       1      On May 31, 2019, in accordance with Federal Rule of Civil Procedure 25(d),
Superintendent ofDFS Linda A. Lacewell was substituted as the plaintiff in this matter. (ECF
No. 31).

                                                1
    Case 1:18-cv-08377-VM Document 43 Filed 10/21/19 Page 2 of 2




         WHEREAS, .in a decision !llld order dated May 2, 2019 (ECF No. 28), this Court denied

OCC's motion to dismiss in part, holding that the National Bank Act's "'business of banking'

clause, read in the light of its plain language, history, and legislative context, unambiguously

requires that, absent a statutory provision to the contrary, only depository institutions are eligible

to receive national bank charters from OCC";

        WHEREAS, the parties have conferred and agree that the Court's May 2, 2019, order

resolves the subs tan ti ve legal issues in this matter and renders the entry of final judgment

appropriate; and

        WHEREAS, notwithstanding its agreement that entry of final judgment is appropriate at

this time, OCC expressly reserves its appellate rights in this matter;

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

        l.      For the reasons set forth in. the Court's May 2, 2019, order, the Clerk of the Court

is directed to enter final judgment in favor of plaintiff DFS, and to close this case;

        2.      OCC's regulation, 5 C.F.R. § 5.20(e)(l)(i), is set aside with respect to all fintech

applicants seeking a national bank charter that do not accept deposits;

        3.      Each party shall bear its own fees and costs in this action.


Dated: New X9rk,.,,, 1'-!ew York
       ~(~ . 2019


SO ORDERED.




                                                  2
